DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 12-20.

Allowable Subject Matter
Claims 1, 3-11 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: at least one lower gate structure on a bottom of a trench formed in substrate material; insulator material partially filling the trench and over the at least one lower gate structure; an epitaxial material on the insulator material and isolated from sidewalls of the trench; and at least one upper gate structure stacked vertically above the at least one lower gate structure and located on the epitaxial material, wherein the epitaxial material and the substrate material are crystalline silicon based materials.

The following is the reason for allowance of claim 4, pertinent arts do not alone or in combination disclose: wherein the epitaxial material includes source and drain regions for the at least one upper gate structure, and the epitaxial material is isolated from the substrate material by shallow trench isolation regions.

The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose: wherein the at least one lower gate structure extends beyond the epitaxial 
The following is the reason for allowance of claim 11, pertinent arts do not aloe nor in combination disclose: wherein the at least one lower gate structure is a back bias electrode extending beyond edges of the at least one upper gate structure and the epitaxial material and a contact only contacts the back bias electrode and does not contact source/drain regions of the at least one upper gate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Antanackovic et al (US Pub No. 20070018166), Or-Bach et al (US Pub No. 20110233617), Fong et al (US Pub No. 20180350785), Deweyt et al (US Pub No. 202010057413).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALI NARAGHI/            Examiner, Art Unit 2895